t c summary opinion united_states tax_court patricia diane ross petitioner v commissioner of internal revenue respondent docket no 8728-13s filed date patricia diane ross pro_se adam p sweet for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent issued a statutory_notice_of_deficiency to petitioner determining deficiencies in income_tax of dollar_figure for and dollar_figure for respondent determined an addition_to_tax under sec_6651 for failure_to_file timely a federal_income_tax return for of dollar_figure and for of dollar_figure respondent also determined accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for after concessions the issues remaining for decision are whether petitioner is entitled to deduct for and expenses for the business use of her home is entitled to deduct for and amounts paid to her minor children as wages is liable for sec_6651 additions to tax for failure_to_file timely her federal_income_tax returns for and without reasonable petitioner did not contest in the petition adjustments a and b on form 4549b income_tax examination changes of the notice_of_deficiency for either year and the issues are deemed conceded see rule b respondent determined in petitioner’s favor in the notice_of_deficiency adjustment d for and adjustments e g and h for both years adjustment f self-employment_tax is computational petitioner made no argument at trial and presented no evidence with respect to adjustment i and it is deemed conceded see 100_tc_367 96_tc_226 the parties stipulated that the returns for both years were not timely filed cause and due to willful neglect and is liable for accuracy-related_penalties under sec_6662 for and some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in washington d c when the petition was filed background petitioner was a sole_proprietor engaged in multiple business activities in the years at issue she ran a business called ross professional services llc rps that did government staffing work involving things like résumé and application preparation and background and reference checks she was also engaged in consulting and had a tax preparation business in and most of rps operated in rented space in a building near petitioner’s house petitioner did her consulting and tax preparation work in the basement of her home petitioner filed with her federal_income_tax return for each year only one schedule c profit or loss from business for all of her business activities under the name rps the schedules c filed for and claimed deductions for home_office expenses on forms expenses for business use of your home on the line for area used regularly and exclusively for business petitioner placed the number on the line for total area of home petitioner placed the number she then computed the percentage use of her home for business a sec_33 petitioner’s three children worked in her rps operations in the children were age sec_15 sec_11 and in general the children’s work included shredding stuffing envelopes copying sorting checks filing pulling trash carrying equipment and helping to shop for supplies petitioner prepared timesheets forms w-2 wage and tax statement and other employment_tax returns in the names of her children after researching internal_revenue_service publications she did not withhold or pay over employment_taxes or income_tax in connection with their work most of the amounts petitioner considered as wages paid to her children were payments she made to third parties two of the children had recorded earnings exceeding dollar_figure in and all three had recorded earnings exceeding dollar_figure in petitioner did not withhold federal_income_tax with respect to the amounts she considered as wages paid to her children most of the receipts represented as expenditures_for the benefit of petitioner’s children are petitioner’s credit card purchases for meals at restaurants petitioner submitted at trial separate schedules c for rps and her consultant and tax preparer business claiming business use of her home only for the latter many of them for pizza although most of the expenditures are in the local washington d c area there are receipts for expenditures in new jersey florida north carolina california and the state of washington a large number and amount of other_payments are to score learning i which petitioner described as a tutoring play activity service petitioner provided receipts for purchases that she made largely by credit card from january through september of and for the full year she also provided for both years checking account statements from her bank on which she made the notation kids or their initial next to check card purchases point of sale debits and atm cash withdrawals discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 the court finds that petitioner has not argued or shown that she has met the requirements of sec_7491 and the burden_of_proof does not shift to respondent sec_162 generally allows a deduction for ordinary and necessary expenses paid during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any claimed business_expenses were paid primarily for business rather than personal living or family reasons see rule a 72_tc_433 to show that an expense was not personal the taxpayer must show that the expense was paid primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business see walliser v commissioner t c pincite home_office expenses generally sec_280a prohibits individuals from deducting expenses for_the_use_of a dwelling_unit that is the taxpayer’s residence but the prohibition on deductions does not apply to an item of expense allocable to a portion of the dwelling that is used exclusively and on a regular basis as the principal_place_of_business of the taxpayer’s trade_or_business sec_280a assuming that a taxpayer has a qualifying trade_or_business allowable home_office_deductions are strictly limited under the statute home_office_deductions are limited to the amount of gross_income from the use of the dwelling for a trade_or_business reduced by deductions allocable to the unit regardless of its use as the location of a trade_or_business and further reduced by allocable business deductions not related to the use of the unit itself see sec_280a where a portion of a residence is devoted to business purposes on a regular basis the portion of the costs incurred in maintaining the residence which is properly attributable to the space used in business is a question of fact to be decided in each case 84_tc_1 aff’d 791_f2d_781 9th cir in making an allocation of expenses it would generally be proper to compare the number of rooms or square feet of space devoted to a business_purpose to the total number of rooms assuming rooms of approximately equal size or square feet in the residence and apply the ratio derived to the total expenses properly attributable to the use of part of the residence for business purposes id rodriguez v commissioner tcmemo_2009_22 swain v commissioner tcmemo_1996_22 aff’d without published opinion 96_f3d_1439 4th cir other methods may be reasonable under the circumstances and may be acceptable feldman v commissioner t c pincite amounts not allowable because of the limitation may be carried over to the succeeding taxable_year subject_to the limitation of that taxable_year sec_280a on forms on the line for area used regularly and exclusively for business petitioner placed the number on the line for total area of home petitioner placed the number she then computed the percentage use of her home for business a sec_33 although there is no evidence in the record on the issue the court infers that petitioner’s computation is based on the number of floors in her house rather than the area of the house or the area of the basement used for business petitioner has not offered a sufficient description of her house or her basement to make a determination that her apparent floor method is a reasonable one and she has not established that any other reasonable method was used petitioner’s basement may include a bathroom a laundry or utility room or other areas that were not used in her business generally the court may estimate the amount of an expense and allow the deduction to that extent see 255_f2d_128 10th cir aff’g 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however there must be some basis upon which an estimate may be made vanicek petitioner submitted at trial separate schedules c for rps and her consultant and tax preparer business claiming business use of her home only for the latter v commissioner 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir because there is an insufficient basis on which to base an estimate of the space used in petitioner’s business respondent’s determination on this issue is sustained see swain v commissioner tcmemo_1996_22 children’s wage expenses petitioner deducted wage expenses on schedules c for and for amounts she said were earned by her minor children doing work for rps she described their work as among other things shredding filing and helping her shop for supplies carry equipment and take out the rps trash their compensation however is not represented by paychecks issued to them almost all of the amounts that petitioner claimed as wage deductions for pay to her children are payments in_kind or irregular cash withdrawals of unstated purpose compensation is deductible as a trade_or_business expense only if it is reasonable in amount based on services actually rendered and paid_or_incurred see o’connor v commissioner tcmemo_1986_444 sec_1_162-7 income_tax regs compensation meeting those requirements is deductible even if the employer is a parent and the employee his or her child 77_tc_934 hamdi v commissioner tcmemo_1993_38 aff’d without published opinion 23_f3d_407 6th cir when a familial relationship is involved however the court closely scrutinizes the transaction 48_tc_439 hamdi v commissioner tcmemo_1993_38 sec_262 generally disallows deductions for personal living or family_expenses a normal supposition when payments are made to dependent_children or when items are purchased for them is that the money or items are in the nature of support and thus nondeductible under sec_262 holtz v commissioner tcmemo_1982_436 according to petitioner she kept receipts of expenditures that the children directed her to make matched them against their earnings and made the appropriate charges against them petitioner explained that because her children’s bank accounts are in hampton virginia if she paid them in cash or by check she would have to send a wire transfer she testified that it was more convenient to have her children direct her what to do with their money and that she was so busy she did not have time to open up local accounts for them petitioner testified that before the years at issue she paid the children by check or in cash but that she always found myself having to go to the bank to get their money petitioner’s bank records nevertheless show frequent bank transactions including deposits atm withdrawals and the use of check cards in deciding whether payments to a child are deductible the court examines all the facts and circumstances eller v commissioner t c pincite facts that militate against the deductibility of such payments include failing to pay employment_taxes and file information returns with respect to the child paying the child a flat amount determined at the beginning of the year that is not based on the services actually performed a lack of correlation between the dates and amounts of payments and the hours allegedly worked by the child failing to maintain adequate_records of the child’s hours worked and amounts employment_tax sec_3111 and sec_3301 impose taxes on employers under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa respectively based on wages paid to employees see images in motion of el paso inc v commissioner tcmemo_2006_19 sec_3101 imposes a tax on employees under fica based on their wages paid which the employer is required to collect under sec_3102 id for purposes of fica employment does not include service performed by a child under the age of in the employ of his father or mother sec_3121 for purposes of futa employment does not include service performed by a child under the age of in the employ of his father or mother sec_3306 the return of the futa_tax is required to be filed on form_940 employer’s annual federal unemployment futa_tax return sec_601_401 statement of procedural rules all other returns of federal employment_taxes_generally are required to be filed on form_941 employer’s quarterly federal tax_return id in addition wages paid to an employee are required to be reported on form_w-2 sec_1_6041-2 income_tax regs earned and compensating the child for services which are in the nature of routine family chores see denman v commissioner t c pincite o’connor v commissioner tcmemo_1986_444 hable v commissioner tcmemo_1984_ furmanski v commissioner tcmemo_1974_47 petitioner did not withhold federal_income_tax with respect to the amounts paid for the benefit of her children because she said they were not required to file tax returns but except for one child for they were required to file a single_person who is not married not a surviving_spouse and not the head of a household must file if his or her gross_income exceeds the sum of the exemption_amount and the standard_deduction sec_6012 for both and the standard_deduction was dollar_figure sec_63 because the children are petitioner’s dependents the exemption_amount is zero sec_6012 sec_152 because petitioner’s children were minors during the years at issue however she was not required to withhold and pay over employment_taxes from amounts credited to the children or to file information returns for them petitioner also maintained records of the amounts of alleged payments she made for the benefit of the children and the hours allegedly worked by the children whether petitioner has shown however that the alleged payments are based on services actually performed or that the children were not compensated for services which are in the nature of routine family chores is less than clear petitioner stated that she paid her office workers dollar_figure to dollar_figure an hour to do some of the same types of work as her children performed according to petitioner’s testimony she paid the two younger children dollar_figure an hour and the oldest child dollar_figure an hour to shred paper and stuff envelopes using the total pay and total hours shown on petitioner’s documents the court computes the youngest child as having earned dollar_figure an hour in and dollar_figure an hour in even though she worked fewer hours in the middle child as having earned about dollar_figure an hour in and about dollar_figure an hour in having worked fewer hours in and the oldest child as having earned almost dollar_figure an hour in and only dollar_figure an hour in having worked over three times as many hours there appears to be no consistent correlation between the hours worked by a child and the amount recorded as paid for the benefit of the child for example in date the oldest child was paid dollar_figure and worked according to petitioner’s time sheets hours a rate of about dollar_figure an hour the same child was paid dollar_figure for hours of work in date a rate of about dollar_figure an hour the lack of correlation between the dates and amounts of payments and the hours allegedly worked by the children militates against the deductibility of the payments see o’connor v commissioner tcmemo_1986_444 in denman v commissioner t c pincite the taxpayer’s three minor children performed tasks around the home and office including washing windows cleaning screens shoveling snow mowing grass tending shrubs trees and underbrush assembling papers picking up mail and stuffing stamping and labeling envelopes the court characterized these activities as in the main part of parental training and discipline rather than the services rendered by an employee for an employer the activities performed by petitioner’s children seem analogous to some of those performed by the denman children it appears to the court that one of the main reasons for the lack of correlation between the dates and amounts of payments to the children and the hours allegedly worked by the children is that the children were not actually paid petitioner argues that they were paid because she bought them things of value at their direction petitioner prepared for a spreadsheet showing the composition of the earnings attributed to each child over of the earnings attributed to the oldest child and of the earnings_of the middle child were made up of petitioner’s payments to score learning i half of the earnings attributed to the youngest child were made up of cash withdrawals by petitioner most of the balance of payments attributable to each respective child consisted of amounts petitioner spent on food for the child a parent has a legal duty to support his or her children if able to do so sollars v cully a 2d d c wages paid_by a parent to a minor child for services actually performed however may be a deductible business_expense regardless of the parent’s legal_obligation to support the child the use to which the child puts the wages does not affect their deductibility however the value of meals and education furnished by a parent to a minor child is not income to the child or a deduction allowable to the parent see sec_262 despite petitioner’s substantial documentation considering all the facts and circumstances the court concludes that she has not shown by a preponderance_of_the_evidence that the amounts she claimed as expenses for wages to her minor children are deductible as business_expenses additions to tax sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner t c pincite sec_6651 provides for an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed the addition_to_tax for failure_to_file a timely return will be imposed if a return is not timely filed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect see sec_6651 it is petitioner’s burden to prove that she had reasonable_cause and lacked willful neglect in not filing timely see 469_us_241 116_tc_438 sec_301_6651-1 proced admin regs the parties agree that petitioner did not timely file her federal_income_tax returns for and because petitioner failed to offer any evidence of reasonable_cause and lack of willful neglect for her failure_to_file timely respondent’s determination that she is liable for the addition_to_tax under sec_6651 for and is sustained accuracy-related_penalties sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax respondent bears the burden of production as to the penalty sec_7491 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs petitioner did not contest the adjustments for misclassified deductions for commissions and fees failed to offer evidence of a reasonable allocation of home_office expenses and failed to show that she was entitled to deduct as wage expenses amounts she expended for her children respondent has met his burden of production on this issue the accuracy-related_penalty is not imposed with respect to any portion of an underpayment if a taxpayer demonstrates that there was reasonable_cause for that portion of the underpayment and that he or she acted in good_faith with respect to that portion see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioner provided some documentation with respect to the amounts she paid for the benefit of her children and the hours of their activities petitioner researched internal_revenue_service publications and the requirements for withholding and reporting employment_taxes for the employment of minor children as the resolution of the wage issue benefits from the application of caselaw petitioner may not have appreciated that for what and how the children were paid would be such important factors the court concludes that petitioner’s treatment of the value of her expenditures_for her children as wages was the result of a good-faith misunderstanding of the law the court finds that petitioner made a reasonable effort to treat these amounts properly on her tax returns the other items on her returns were more basic petitioner is a paid income_tax preparer petitioner has not shown in the light of her experience and knowledge that she made a reasonable attempt to comply with the provisions of the internal_revenue_code with respect to the preparation of her federal_income_tax returns for and except for the amounts for her minor children that she treated as wages the court sustains respondent’s determination that petitioner is liable for the accuracy-related_penalties with respect to the adjustments in the notice_of_deficiency except for the amounts she treated as wages to her minor children to reflect the foregoing decision will be entered under rule
